Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11, 13-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Murray (US 6150928; cited by Applicant).  With respect to claims 1, 13 and 15, Murray a vessel control system and method for a marine vessel (column 3, lines 9-11) inherently propelled by at least one propulsion device (column 2, lines 20-58), with a wireless lanyard system including at least one fob (30), a helm transceiver (100) at the helm area (column 6, lines 3-4) of the marine vessel, a controller (102, 122) to detect, determine and generate a man overboard event when a fob is not detected to activate one or more search assistance functions of the event (column 4, lines 60-64, column 5, lines 5-9, 29-31). With respect to claims 2-3, 11, 17-18, note Murray, emergency light/alarm module 106. With respect to claim 4, 19, note Murray, column 2, lines 20-58). With respect to claim 5, note Murray, GPS module 108. With respect to claim 14, note Murray, column 2, line 3.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 12, 16, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 6150928; cited by Applicant) in view of Gonring (EP 3608215; cited by Applicant). With respect to claims 6-10, 12, 16, 20-22 Murray does not disclose action based on an operator or passenger fob event, reducing to an idle and shifting gears. Gonring teaches action based on an operator or passenger fob (claims 1, 7), controlling lights, stopping propulsion, reducing to an idle point and shifting gears (note the Abstract, Figures 1, 5-6). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Murray with action based on an operator or passenger fob event, reducing to an idle and shifting gears as taught by Gonring for improved safety. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bruno (US 7176832) shows a control system. Kanno (US 2003/0089291) shows a control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/             Primary Examiner, Art Unit 3617